                       1        MONTGOMERY PAEK, ESQ., Bar # 10176
                                Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       3        Suite 300
                                Las Vegas, NV 89169-5937
                       4        Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                       5        Email: mpaek@littler.com
                                Email: kbranson@littler.com
                       6
                                Attorneys for Defendants
                       7        AMERIPRISE FINANCIAL, INC. and
                                AMERIPRISE FINANCIAL SERVICES, INC.
                       8        n/k/a AMERIPRISE FINANCIAL SERVICES, LLC
                       9                                      UNITED STATES DISTRICT COURT

                    10                                              DISTRICT OF NEVADA

                    11

                    12         DANIELLE O’NEILL, individually,

                    13                           Plaintiff,                    Case No. 2:19-cv-02233-JAD-EJY

                    14         vs.                                             STIPULATION FOR EXTENSION OF
                                                                               TIME TO RESPOND TO COMPLAINT
                    15         AMERIPRISE FINANCIAL, INC., a
                               Delaware Corporation; and AMERIPRISE            (FIRST REQUEST)
                    16         FINANCIAL SERVICES, INC., a
                               Delaware Corporation,
                    17
                                                 Defendant.
                    18

                    19
                                      Pursuant to LR 6-1 and LR II 7-1, Plaintiff, DANIELLE O’NEILL, and Defendants,
                    20
                               AMERIPRISE FINANCIAL, INC. and AMERIPRISE FINANCIAL SERVICES, INC. n/k/a
                    21
                               AMERIPRISE FINANCIAL SERVICES, LLC, through their respective attorneys of record, hereby
                    22
                               stipulate and agree that Defendants have an additional twenty one (21) days to answer or otherwise
                    23
                               respond to Plaintiff’s Complaint.    Defendants were served with a copy of the Summons and
                    24
                               Complaint on January 30, 2020. Defendants’ responses are currently due on February 20, 2020.
                    25
                               Good cause exists to grant this extension because Defendants require the additional time to
                    26
                               investigate and prepare their responses to the Complaint.      Moreover, counsel for Plaintiff and
                    27
                               Defendants are meeting and conferring as to a potential stipulation related to the parties and claims
                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                       1       in the case and believe it is in the interest of judicial economy to continue these discussions prior to
                       2       Defendants responding to the Complaint.
                       3                If the requested extension is granted, Defendants will file their responses on or before March
                       4       12, 2020. This is the first request for an extension made by the parties and the parties make this
                       5       request in good faith and not for the purpose of delay.
                       6                IT IS SO STIPULATED.
                       7       Dated: February 13, 2020                       Dated: February 13, 2020
                       8       Respectfully submitted,                        Respectfully submitted,
                       9       /s/ Andre M. Lagomarsino, Esq.
                               ANDRE M. LAGOMARSINO, ESQ.                     MONTGOMERY PAEK, ESQ.
                    10         CORY M. FORD, ESQ.                             Z. KATHRYN BRANSON, ESQ.
                               LAGOMARSINO LAW                                LITTLER MENDELSON, P.C.
                    11
                               Attorney for Plaintiff                         Attorneys for Defendant
                    12         DANIELLE O’NEILL                               AMERIPRISE FINANCIAL, INC. and
                                                                              AMERIPRISE FINANCIAL SERVICES, INC.
                    13                                                        n/k/a AMERIPRISE FINANCIAL SERVICES,
                                                                              LLC
                    14

                    15

                    16                 IT IS SO ORDERED.
                    17                 DATED: This 14th day of February, 2020.
                    18
                                                                           ___________________________________
                    19
                                                                           THE HONORABLE U.S. MAGISTRATE
                    20                                                     JUDGE ELAYNA J. YOUCHAH

                    21

                    22

                    23
                               4823-6065-9636.1 057419.1006
                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                                2.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
